In a coram nobis proceeding to vacate a judgment of the Supreme Court, Kings County, rendered July 21, 1965, convicting defendant of robbery in the second degree and other crimes, the appeal is from an order of said court, dated March 10, 1969, which denied the application without a hearing. Order reversed, on the law, and proceeding remanded to the Criminal .Term for a hearing and a new determination, as indicated herein below. In our opinion, comity mandates a hearing upon the issues which the United States District Court Judge found were crucial to an adjudication of appellant’s *963claim of lack of due process in the pretrial identification conducted by the police in this case. Munder, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.